Order entered January 15, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00440-CR

                           PATRICK JOEY LARGHER, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 203rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F12-31429-P

                                            ORDER
       The Court REINSTATES the appeal.

       On October 24, 2014, we ordered the trial court to make findings regarding why

appellant’s brief has not been filed. We have not received the findings. However, on January

13, 2015, we received a copy of the trial court’s January 12, 2015 order appointing the Dallas

County Public Defender’s Office as counsel, together with a letter from Katherine Drew stating

she is the attorney who will be handling the case.

       Accordingly, we DIRECT the Clerk to substitute Katherine Drew as appellant’s

appointed attorney of record in place of Susan Anderson.

       We ORDER appellant to file his brief by MARCH 10, 2015.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to

Katherine Drew, Appellate-Chief, Dallas County Public Defender’s Office, and to the Dallas

County District Attorney’s Office.

                                                /s/    LANA MYERS
                                                       JUSTICE